Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 5-6, 10-11, and 15-16 are objected to because of the following informalities:  
Claims 1, 6 and 11 recite “each contiguous band in the set of contiguous bands” and should be replaced with “each band in the set of contiguous bands”.
Claims 5, 10 and 15 recite “adding the individual offset value for the band in the set of contiguous to the reconstructed pixel value” and should be replaced with “adding the individual offset value for the band in the set of contiguous bands to the reconstructed pixel value”.
Claim 16 recites “comprising display the sample adaptive offset filtered pixel values” and should be replaced with “comprising displaying the sample adaptive offset filtered pixel values”.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver component” and “a video decoder component” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a receiver component configured to receive encoded video data representing a picture” in claims 1 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 2-5 depend on claim 1 and claims 7-10 depend on claim 6, therefore claims 2-5 and 7-10 are rejected on the same grounds as claims 1 and 6.
Claims 1, 6 and 11 recite “a position of a band offset range for band offset sample adaptive filtering”. However, it is unclear what this limitation means since it is unclear what it means by “band offset range” and thus it is also unclear what it means by “a position of a band offset range”. The claims 1, 6 and 11 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity for the claimed inventions. 
All other claims depend directly or indirectly on one of the claims 1, 6 and 11 and are thus rejected on the same grounds as claims 1, 6 and 11.
To advance the prosecution, examiner will interpret, for the rest of this office action, 
“a position of a band offset range for band offset sample adaptive filtering, wherein the band offset range comprises a set of contiguous bands” as “a set of contiguous bands for band offset sample adaptive filtering” in claims 1, 6 and 11.
“the band offset range” as “the set of contiguous bands” in claims 3, 8 and 13.
References Cited in Prior Art and Non-statutory Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Sato, US 20140092958 A1, published on 2014-04-03, filed on 2012-06-21, hereinafter Sato,
Kim et al., US 10791335 B2, issued on 2020-09-29, hereinafter ‘335, and
Kim et al., US 10194159 B2, issued on 2019-01-29, hereinafter ‘159.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102 as being anticipated by Sato.
Regarding claim 1, Sato discloses a system (Sato: Figs. 20-23, 25 and 27, [0374, 0377-0378, 0385, 0403-0404, 0407]) comprising: 
a receiver component configured to receive encoded video data representing a picture, the encoded video data comprising a set of pixel values for the picture; (Sato: 902-903 in Fig. 25 ([0374-0376]) or 941-943 and 946 in Fig. 27 ([0396-0398, 0402])
a video decoder component coupled to the receiver component, (Sato: Fig. 20; video decoder 904 in Fig. 25 ([0377, 0385]) or video decoder 947 in Fig. 27 ([0403, 0407])) the video decoder component configured to: 
reconstruct the set of pixel values from the encoded video data; (Sato: [0385, 0407]. Figs. 20-23, in particular S201-S207 in Fig. 22 ([0331-0340]
determine a set of contiguous bands for band offset sample adaptive filtering; (Sato: see discussions under 112(b) rejection. Figs. 12-13 and 20-23. [0190-0191, 0201-0203, 0309, 0333]. “[0190] As the type of the adaptive offset, there are two types which are referred to as band offsets, six types which are referred to as edge offsets, and furthermore, it is possible that the offsets are not adapted. Then, it is possible to divide the image into a quad-tree and select whether to code using which of the types of adaptive offsets described above in each of the regions.” “[0203] Then, the offset of only one of either of the first group and the second group is coded and is sent to the decoding side. Typically, it is often the case that either black and white is clear defined or there is a slight tone in one region and it is rare that there are pixels in both of the first group and the second group. As a result, by only one offset being sent, increasing of the coding amount is suppressed by transferring the pixel value of a value which is not included in each of the Quad-tree regions.” “[0309] That is, the lossless decoding section 42 decodes the information which is coded by the lossless coding section 16 of FIG. 16 which is supplies by the accumulation buffer 41 using a method which corresponds to the coding method of the lossless coding section 16 in the same manner as the lossless decoding section 42 of FIG. 2. At this time, in the example of FIG. 20, the movement vector information, the reference frame information, the prediction mode information (the information which indicates the intra prediction mode or the inter prediction mode), the adaptive offset parameters, and the like are decoded. The adaptive offset parameters are configured by the Quad-tree structure, the brightness offset value, the correlation coefficients alpha and beta, the color difference offset residual, and the like which are coded by the lossless coding section 16 of FIG. 16 as described above.” The disclosed decoding of “the adaptive offset parameters” or “the offset of only one of either of the first group and the second group” is interpreted as to “determine a set of contiguous bands” in the claim.)
decode an individual offset value for each band in the set of contiguous bands; (Sato: Figs. 12-13 and 20-23 ([0309, 0321-0323, 0350-0351, 0355]).) and 
perform sample adaptive offset filtering on a reconstructed pixel value in the set of reconstructed pixel values when the reconstructed pixel value corresponds to a band in the set of contiguous bands; (Sato: Figs. 12-13 and 20-23, in particular, 91 in Figs. 20-21 ([0312-0313, 0324]) and S210 in Fig. 22 ([0343]).) and 
a display coupled to the video decoder component configured to display the sample adaptive offset filtered pixel values. (Sato: Figs. 25 and 27 ([0378-0379, 0404]))
Regarding claim 2, Sato discloses the system of Claim 1, wherein the set of pixel values are part of a coding tree unit. (Sato: Figs. 10 and 12) 
Regarding claim 3, Sato discloses the system of Claim 2, wherein the set of contiguous bands applies to the coding tree unit. (Sato: see discussions under 112(b) rejection. Figs. 12-13 ([0199, 0201-0203])) 
Regarding claim 4, Sato discloses the system of Claim 1, wherein the video decoder component is further configured to determine whether the reconstructed pixel value corresponds to a band in the set of contiguous bands. (Sato: [0199, 0201-0203, 0350-0351, 0355]. The determining action is interpreted as the disclosed action of decoding Quad-tree and band offset.) 
Regarding claim 5, Sato discloses the system of Claim 4, wherein performing sample adaptive offset filtering on the reconstructed pixel value comprises adding the individual offset value for the band in the set of contiguous bands to the reconstructed pixel value. (Sato: [0323, 0355])
Claims 6, 11 and 16 are similarly rejected as claim 1.
Claims 7-10 are similarly rejected, respectively, as claims 2-5. 
Claims 12-15 are similarly rejected, respectively, as claims 2-5. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-3, 6-8, 11-13 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 21 of U.S. Patent No. 10791335 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘335 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘335 patent stipulates a system (col. 10, line 46) comprising: a receiver component configured to receive encoded video data representing a picture, the encoded video data comprising a set of pixel values for the picture; (col. 10, lines 47-51) a video decoder component col. 10, lines 52-53) the video decoder component configured to: reconstruct the set of pixel values from the encoded video data; (col. 10, lines 54-57) determine a set of contiguous bands for band offset sample adaptive filtering; (col. 10, lines 58-62) decode an individual offset value for each band in the set of contiguous bands; (col. 10, lines 63-64) and perform sample adaptive offset filtering on a reconstructed pixel value in the set of reconstructed pixel values when the reconstructed pixel value corresponds to a band in the set of contiguous bands; (col. 10, lines 65-67) and a display coupled to the video decoder component configured to display the sample adaptive offset filtered pixel values, (col. 11, lines 1-3) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the '335 patent.  Furthermore, claim 1 of the ‘335 patent further stipulates that the set of pixel values are part of a coding tree unit and that the band offset range applies to the coding tree unit (col. 10, lines 65-67), as required by claims 2-3 of the instant application.
Similarly, claims 6-8 of the instant application are anticipated by the claim 1 of the ‘335 patent.
Claims 11-13 of the instant application are similarly anticipated by the claim 11 of the ‘335 patent.
With respect to claim 16 of the instant application, claim 21 of the ‘335 patent stipulates the method of Claim 11, further comprising displaying the sample adaptive offset filtered pixel values. (col. 12, lines 47-48
The dependent claims 4-5 and 9-10 are rejected as being obvious over the claim 1 of the patent ‘335 in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 14-15 are rejected as being obvious over the claim 11 of the patent ‘335 in view of the art of record relied upon in the rejections above, as applied to the claims above.

Claims 1-3, 6-8, 11-13 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 21 of U.S. Patent No. 10194159 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘159 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘159 patent stipulates a system (col. 10, line 34) comprising: a receiver component configured to receive encoded video data representing a picture, the encoded video data comprising a set of pixel values for the picture; (col. 10, lines 35-39) a video decoder component coupled to the receiver component, (col. 10, lines 40-41) the video decoder component configured to: reconstruct the set of pixel values from the encoded video data; (col. 10, lines 42-45) determine a set of contiguous bands for band offset sample adaptive filtering; (col. 10, lines 46-50) decode an individual offset value for each band in the set of contiguous bands; (col. 10, lines 51-52) and perform sample adaptive offset filtering on a reconstructed pixel value in the set of reconstructed pixel values when the reconstructed pixel value corresponds to a band in the set of contiguous bands; (col. 10, lines 54-56) and a display coupled to the video decoder component configured to display the sample adaptive offset filtered pixel values, (col. 10, lines 57-59) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the '159 patent.  Furthermore, claim 1 of the ‘159 patent further stipulates that the set of pixel values are part of a coding tree unit and that the band offset range applies to the coding tree unit (col. 10, lines 54-56), as required by claims 2-3 of the instant application.
Similarly, claims 6-8 of the instant application are anticipated by the claim 1 of the ‘159 patent.
Claims 11-13 of the instant application are similarly anticipated by the claim 11 of the ‘159 patent.
With respect to claim 16 of the instant application, claim 21 of the ‘159 patent stipulates the method of Claim 11, further comprising displaying the sample adaptive offset filtered pixel values. (col. 12, lines 40-41) 
The dependent claims 4-5 and 9-10 are rejected as being obvious over the claim 1 of the patent ‘159 in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 14-15 are rejected as being obvious over the claim 11 of the patent ‘159 in view of the art of record relied upon in the rejections above, as applied to the claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20140126630 A1): “[0021] (11) According to still another aspect of the invention, there is provided a video information decoding method including the steps of: receiving information; generating a reconstructed block on the basis of the received information; applying a deblocking filter to the reconstructed block; and applying a sample adaptive offset (SAO) to the reconstructed block to which the deblocking filter has been applied, wherein the step of applying the SAO includes adaptively applying the SAO depending on an SAO application region to which the SAO will be applied.” “[0022] (12) In the video information decoding method according to (11), the step of applying the SAO may include dividing an intensity section having a high occurrence frequency into bands of a finer intensity unit and applying a band offset.” “[0023] (13) In the video information decoding method according to (11), the step of applying the SAO may include applying a band offset to an intensity section having a high occurrence frequency, and the intensity section having a high occurrence frequency may be determined on the basis of the received information.”

    PNG
    media_image1.png
    411
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    182
    694
    media_image2.png
    Greyscale

Fu et al., "Sample adaptive offset for HEVC." In 2011 IEEE 13th International Workshop on Multimedia Signal Processing, pp. 1-5. IEEE, Oct. 17, 2011.

    PNG
    media_image3.png
    511
    694
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    140
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    747
    671
    media_image5.png
    Greyscale

Yamazaki et al. (US 20140140416 A1): An adaptive offset filter (60) adds an offset to the pixel value of each pixel forming an input image. The adaptive offset filter (60) refers to offset-type specifying information, sets offset attributes for a subject unit area of the input image, decodes an offset having a bit width corresponding to an Abstract)

    PNG
    media_image6.png
    450
    661
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669